Appeal by defendant (1) as limited by his brief, from an amended sentence of the Supreme Court, Richmond County, imposed November 26, 1975, and (2) from a judgment of the same court, rendered January 13, 1976, convicting him of criminal sale of a controlled substance in the third degree, upon a plea of guilty, and imposing sentence. Judgment affirmed. No opinion. Amended sentence reversed, on the law, and case remanded to Criminal Term for resentence in compliance with section 70.00 (subd 3, par [b]) of the Penal Law. The record discloses that the sentencing court failed to set forth its reasons for imposing a minimum sentence, as is required by section 70.00 (subd 3, par [b]) of the Penal Law. Therefore, defendant should be resentenced (see People v Healey, 46 AD2d 691). Hopkins, Acting P. J., Martuscello, Latham and Hawkins, JJ., concur.